Case 2:19-cv-00066-JRG Document 361 Filed 07/19/20 Page 1 of 3 PageID #: 36116




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,
 OPTIS CELLULAR TECHNOLOGY, LLC,                     Civil Action No. 2:19-cv-00066-JRG
 UNWIRED PLANET, LLC, UNWIRED
 PLANET INTERNATIONAL LIMITED,                       JURY TRIAL DEMANDED
 AND PANOPTIS PATENT
 MANAGEMENT, LLC,

                               Plaintiffs,

        v.

 APPLE INC.,

                               Defendant.



                APPLE INC.’S UNOPPOSED MOTION FOR LEAVE
          TO FILE REPLY IN SUPPORT OF MOTION TO CONTINUE TRIAL

       Pursuant to Local Rule CV-7(k) and this Court’s July 15, 2020 Order, Dkt. 342, Apple

moves for leave to file a 5-page Reply Brief in support of its Motion to Continue Trial, Dkt. 341.

       Apple requests leave to submit a Reply Brief to correct statements made in Plaintiffs’

Response, including unfounded allegations against the credibility of Dr. Haley’s opinions and

Apple’s motives in bringing the motion to continue. The Reply Brief also provides updated

information regarding the increase in COVID-19 cases in Harrison County and the surrounding

areas in the four days since Apple filed its motion. Given the serious risk to public health and

safety presented by COVID-19, and Plaintiffs’ incorrect statements in their Response, good

cause exists to permit Apple to file the Reply Brief.




                                                 1
Case 2:19-cv-00066-JRG Document 361 Filed 07/19/20 Page 2 of 3 PageID #: 36117




       Plaintiffs have indicated that they do not oppose this motion provided that Apple does not

oppose Plaintiffs filing a sur-reply of the same length as Apple’s reply. Apple has confirmed it

would not oppose such a motion by Plaintiffs.



       DATED: July 19, 2020                  Respectfully submitted,


                                             By: /s/ Melissa R. Smith
                                             Mark D. Selwyn (pro hac vice)
                                             mark.selwyn@wilmerhale.com
                                             WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
                                             950 Page Mill Road
                                             Palo Alto, CA 94304
                                             Telephone: (650) 858-6000
                                             Facsimile: (650) 858-6100

                                             Joseph Mueller (pro hac vice)
                                             joseph.mueller@wilmerhale.com
                                             Timothy D. Syrett (pro hac vice)
                                             timothy.syrett@wilmerhale.com
                                             WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
                                             60 State Street
                                             Boston, MA 02109
                                             Telephone: (617) 526-6000
                                             Facsimile: (617) 526-5000

                                             Mindy Sooter (pro hac vice)
                                             mindy.sooter@wilmerhale.com
                                             WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
                                             1225 Seventeenth Street, Suite 2600
                                             Denver, CO 80202
                                             Telephone: (720) 274-3135
                                             Facsimile: (720) 274-3133

                                             Brittany Blueitt Amadi (pro hac vice)
                                             brittany.amadi@wilmerhale.com
                                             WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
                                             1875 Pennsylvania Avenue NW



                                                2
Case 2:19-cv-00066-JRG Document 361 Filed 07/19/20 Page 3 of 3 PageID #: 36118




                                            Washington, DC 20006
                                            Telephone: (202) 663-6000
                                            Facsimile: (202) 663-6363

                                            Melissa R. Smith State Bar No. 24001351
                                            melissa@gillamsmithlaw.com
                                            GILLAM & SMITH, LLP
                                            303 South Washington Avenue
                                            Marshall, TX 75670
                                            Telephone: (903) 934-8450
                                            Facsimile: (903) 934-9257


                                            Attorneys for Defendant Apple Inc.




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 19, 2020 a true and correct copy of the

above and foregoing document has been served by electronic mail upon all counsel of record.



                                            /s/ Melissa R. Smith
                                            Melissa R. Smith




                                               3
